Citation Nr: 0309884	
Decision Date: 05/23/03    Archive Date: 05/27/03	

DOCKET NO.  02-06 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office(RO) in 
St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic dislocated left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



REMAND

The veteran had active service from March 1944 to May 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
VARO in St. Petersburg, Florida, which determined that the 
veteran had not submitted new and material evidence 
sufficient to reopen a claim for service connection for a 
chronic dislocated left knee.

At a personal hearing before the undersigned at the VARO in 
St. Petersburg, Florida, in November 2002, the veteran 
testified that a VA physician at the Oakland Park VA Clinic 
told him that his current left knee difficulties were 
attributable to his active service.  The veteran testified 
that the physician "said it started in boot camp and just 
kept goin' as I got older..."  (Transcript, pages 5 and 6).  A 
review of the record does not show the presence of a medical 
record to this effect.

In view of the current posture of the case and the 
comprehensive scope of the Veterans Claims Assistance Act of 
2000 (the essence of which was described to the veteran in a 
June 2001 communication), the Board is of the opinion that 
further development is necessary.  Accordingly, the case is 
REMANDED for the following:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
any problem with the left knee at any 
time since service. With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran that are not currently of 
record.  If any requested records are 
unavailable, or the search for such 
records otherwise yields negative 
results, that fact should be clearly 
documented in the claims file, and the 
veteran and his representative so 
notified.

2.  After associating with the claims 
file all available records and statements 
received pursuant to the development 
requested above, the RO should ask the 
veteran to identify the VA physician at 
the Oakland Park VA Clinic who he 
indicated informed him that his current 
left knee difficulties were attributable 
to his active service.  That physician 
should then be contacted and asked to 
provide a statement as to his 
recollection of the reported discussion 
with the veteran regarding the etiology 
of the veteran's current left knee 
difficulties.  The physician should be 
asked to review the claims file and note 
such review with any opinion provided.  

3.  Then, if deemed advisable, the 
veteran should be accorded an examination 
by a physician knowledgeable in 
orthopedics for the purpose of 
determining the extent and etiology of 
the veteran's left knee disability.  The 
examiner should review the medical 
history and opine as to whether it is as 
likely as not that any current left knee 
disorder is related to the veteran's 
active service.  The claims folder should 
be made available to the examiner prior 
to the examination.

Thereafter, if the benefit sought on appeal is not granted to 
the veteran's satisfaction, a supplemental statement of the 
case be issued and he and his representative should be 
provided with an appropriate opportunity for response.  Then, 
the case should be returned to the Board for further 
consideration, if otherwise in order.  By this REMAND, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran unless he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter that the Board has remanded to the 
RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


                       
____________________________________________
	L. M. BARNARD
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



